OPINION OF THE COURT
Per Curiam.
By decision and order of this Court dated April 4, 2000, the respondent was suspended from the practice of law pursuant to 22 NYCRR 691.4 (l) (1) (i), upon a prima facie showing that he was guilty of professional misconduct immediately threaten*19ing the public interest based upon his failure to cooperate with the petitioner’s investigation. The petitioner was authorized to institute a disciplinary proceeding against the respondent, and the issues raised therein were referred to Marilyn W. Levy, Esq., as Special Referee, to hear and report. The petition contains three allegations of professional misconduct based on the respondent’s failure to register with the Office of Court Administration and his failure to cooperate with the petitioner.
The decision and order dated April 4, 2000, directed the respondent to serve an answer upon the petitioner and the Special Referee within 10 days after the service upon him of a copy of that decision and order. The respondent was served on December 15, 2000. The respondent did not answer the petition. Therefore, he is in default, and the charges against him must be deemed established.
Although served by mail with a copy of the instant motion to find him in default on December 29, 2000, the respondent did not submit an answer.
Under the circumstances, the motion is granted, the charges of the petition are deemed admitted, and the respondent is disbarred on default.
Bracken, P. J., O’Brien, Ritter, Santucci and Feuerstein, JJ., concur.
Ordered that the petitioner’s motion to impose discipline upon the respondent based upon his failure to appear or answer is granted; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Howard W. Dragutsky is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Howard W. Dragutsky shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Howard W. Dragutsky is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.